   USDC IN/ND case 2:20-cv-00030-JVB document 18 filed 02/05/21 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

BRENDA W.                                        )
               Plaintiff,                        )
                                                 )
       v.                                        )   CAUSE NO.: 2:20-CV-30-JVB
                                                 )
ANDREW SAUL, Commissioner of the                 )
Social Security Administration,                  )
               Defendant.                        )

                                   OPINION AND ORDER

       Plaintiff Brenda W. seeks judicial review of the Social Security Commissioner’s decision

denying her claim for disability insurance benefits and supplemental security income and asks the

Court to remand this case for further administrative proceedings. For the reasons given below, the

Court affirms the decision of the Commissioner of Social Security.

                              PROCEDURAL BACKGROUND

       In her application for disability insurance benefits and supplemental security income,

Plaintiff alleged that she became disabled on October 8, 2015. After a hearing on September 17,

2018, an Administrative Law Judge (ALJ) found that Plaintiff suffered from the severe

impairments of cerebellar ataxia; status-post lumbar fusion and laminectomy; osteoarthritis of the

left knee; and bursitis of the left hip. (AR 12). The ALJ found that Plaintiff is unable to perform

any past relevant work, but that jobs exist in significant numbers in the national economy that

Plaintiff can perform. (AR 18-19). Therefore, the ALJ found Plaintiff not disabled from October

8, 2015 through the date of the decision. (AR 19). The ALJ’s decision became the final decision

of the Commissioner when the Appeals Council denied Plaintiff’s request for review.
   USDC IN/ND case 2:20-cv-00030-JVB document 18 filed 02/05/21 page 2 of 7


                                   STANDARD OF REVIEW

       This Court has authority to review the Commissioner’s decision under 42 U.S.C. § 405(g).

The Court will ensure that the ALJ built an “accurate and logical bridge” from evidence to

conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). This requires the ALJ to

“confront the [plaintiff’s] evidence” and “explain why it was rejected.” Thomas v. Colvin, 826

F.3d 953, 961 (7th Cir. 2016). The Court will uphold decisions that apply the correct legal standard

and are supported by substantial evidence. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351

(7th Cir. 2005). Evidence is substantial if “a reasonable mind might accept [it] as adequate to

support [the ALJ’s] conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

                                   DISABILITY STANDARD

       The Commissioner follows a five-step inquiry in evaluating claims for disability benefits

under the Social Security Act:

       (1) Whether the claimant is currently employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment is one that the
       Commissioner considers conclusively disabling; (4) if the claimant does not have a
       conclusively disabling impairment, whether he can perform his past relevant work;
       and (5) whether the claimant is capable of performing any work in the national
       economy.

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012). The claimant bears the burden of proof at

every step except step five. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).

                                           ANALYSIS

       Plaintiff argues that the ALJ inappropriately failed to consider whether Plaintiff met or

equaled Listing 11.17, and erred in evaluating Plaintiff’s own testimony about her symptoms.

                                        A. Listing 11.17(a)

       At step three, the ALJ must determine whether the claimant’s impairments meet an

impairment listed in the appendix to the social security regulations. See 20 C.F.R. §§

                                                 2
   USDC IN/ND case 2:20-cv-00030-JVB document 18 filed 02/05/21 page 3 of 7


404.1520(a)(4)(iii); 416.920(a)(4)(iii). An individual suffering from an impairment that meets the

description of a listing or its equivalent is conclusively presumed to be disabled. See Bowen v.

Yuckert, 482 U.S. 137, 141 (1987). In order “[f]or a claimant to show that his impairment matches

a listing, it must meet all of the specified medical criteria.” Sullivan v. Zebley, 493 U.S. 521, 530

(1990). An impairment that manifests only some of the criteria will not qualify, no matter its

severity. Id.

        Plaintiff argues that the ALJ should have considered whether she met or equaled Listing

11.17(a) (“Neurodegenerative disorders of the central nervous system”). Although the ALJ

considered several listings, he did not address Listing 11.17 in the decision. Listing 11.17(a) is

satisfied when the claimant has a neurodegenerative disorder of the central nervous system,

“characterized by . . . [d]isorganization of motor function in two extremities, resulting in an

extreme limitation in the ability to stand up from a seated position, balance while standing or

walking, or use the upper extremities.” 20 C.F.R. 404, Subpt. P, App. 1, § 11.17 (citations omitted).

“Disorganization of motor function” means interference with the movement of two extremities.

Id., § 11.00D1. “Extreme limitation” in a task means an “inability” to do that task without

assistance. See id., § 11.00D2. Essentially, to satisfy Listing 11.17(a), Plaintiff would have to show

that she could not perform one of the three enumerated tasks – standing from a seated position,

balancing while upright, or using her arms and hands – without assistance.

        Plaintiff points to significant medical evidence of her “disorganization of motor function,”

including “abnormalities” in her balance (AR 473); ataxic (i.e., unsteady) gait (e.g., AR 333-34,

337-38); and abnormal coordination and reflexes (id.), and her reports of having fallen on multiple

occasions (e.g., AR 393, 476). The state agency examiner noted that she had a positive Romberg’s




                                                  3
    USDC IN/ND case 2:20-cv-00030-JVB document 18 filed 02/05/21 page 4 of 7


sign, meaning she had difficulty balancing with her eyes closed 1, and she had “significant difficulty

with being able to bend and squat and walk [a] straight line.” (AR 480).

         Although this is clear evidence that Plaintiff has severe impairments that affect her balance,

this evidence does not satisfy the criteria of Listing 11.17(a). Although she was occasionally

recorded with difficulty standing and walking, the record does not show that she was unable to

walk. The listing is clear that the claimant must have an “extreme limitation,” i.e., the “inability”

to do these tasks. See 20 C.F.R. 404, Subpt. P, App. 1, § 11.00D2. Specifically, “[i]nability to stand

up from a seated position means that once seated you are unable to stand and maintain an upright

position without [ ] assistance,” and “[i]nability to maintain balance in a standing position means

that you are unable to maintain an upright position while standing or walking without [ ]

assistance.” § 11.00D2(a),(b)2. There is no doubt Plaintiff has had difficulty walking, squatting,

and balancing, all of which bears on the determination of her functional capacity. However, the

evidence does not show that she was unable to stand from a seated position or maintain an upright

position, and therefore does not meet the agency’s high standard for a conclusive presumption of

disability. See, e.g., Titus v. Comm’r of Soc. Sec., No. 1:18-CV-749, 2019 WL 5273958, at *7

(W.D. Mich. Aug. 12, 2019) (finding substantial evidence that Listing 11.17(a) was not met where

the claimant was sometimes able to walk without assistance). The ALJ discussed the medical

evidence and Plaintiff’s own allegations in the RFC analysis, including medical notes where

Plaintiff indicated she was not experiencing falls, and was able to walk short distances. See (AR

16-17). Because the evidence does not establish the criteria for the Listing, the Court finds no error



1
  Forbes, J. and Heather Cronovich, Romberg Test, available at https://www.ncbi.nlm.nih.gov/books/NBK563187/
(“The [ ] test is positive when the patient has a loss of balance with their eyes closed. Loss of balance can be defined
as the increased swaying of the body, foot movement in the direction of the fall, or falling.”).
2
  Plaintiff does not argue that she had an inability to use her upper extremities, which is the third way in which a
claimant could satisfy Listing 11.17(a).

                                                           4
   USDC IN/ND case 2:20-cv-00030-JVB document 18 filed 02/05/21 page 5 of 7


in the ALJ’s failure to discuss the listing, nor in the fact that he declined to seek a medical opinion

on the listing. See Sims v. Barnhart, 309 F.3d 424, 430 (7th Cir. 2002) (“An ALJ must consider

evidence that would establish the criteria, but he need not mention evidence that fails to establish

them.”); Social Security Ruling 17-2p, 2017 WL 3928306, *3-4 (Mar. 27, 2017) (explaining that

ALJs determine whether a listing is met or equaled, and “may ask for and consider evidence from

medical experts”) (emphasis added).

                                     B. Subjective Allegations

       Next, Plaintiff argues that the ALJ erred in evaluating her subjective allegations. An ALJ

must consider a claimant’s statements about his or her symptoms, including pain, and how these

symptoms affect the claimant’s activities of daily living and ability to work. 20 C.F.R. §§

404.1529(a), 416.929(a). ALJs must weigh the subjective complaints, the relevant objective

medical evidence, and any other evidence of the following:

       (1) The individual’s daily activities;
       (2) Location, duration, frequency, and intensity of pain or other symptoms;
       (3) Precipitating and aggravating factors;
       (4) Type, dosage, effectiveness, and side effects of any medication;
       (5) Treatment, other than medication, for relief of pain or other symptoms;
       (6) Other measures taken to relieve pain or other symptoms;
       (7) Other factors concerning functional limitations due to pain or other symptoms.

See 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3); see also SSR 16-3p, 2017 WL 5180304, at *3

(Oct. 25, 2017). The “subjective symptom evaluation is not an examination of an individual’s

character.” SSR 16-3p, 2017 WL 5180304, at *2.

       Plaintiff first objects to the ALJ’s statement that Plaintiff reported she had “no falls at all.”

(AR 17). Plaintiff points to several instances in the record in which she complained of falls, and

argues that the ALJ was wrong to suggest that she did not. However, the ALJ’s characterization

of the record was accurate. Specifically, the ALJ found that “the claimant often noted that she had

no falls at all.” (emphasis added) The ALJ identified several instances in which Plaintiff claimed
                                                  5
   USDC IN/ND case 2:20-cv-00030-JVB document 18 filed 02/05/21 page 6 of 7


that she had no falls. See, e.g., (AR 16 (citing AR 697), 17 (citing AR 703)). Although the record

indicates that there were instances of Plaintiff falling, that does not contradict the ALJ’s statement.

The ALJ had to assess whether Plaintiff’s testimony that she fell about three times a week was

supported by the record. The ALJ could properly find that Plaintiff’s statements about not having

falls were inconsistent with this testimony. See (AR 17); SSR 16-3p, 2017 WL 5180304, at *6

(ALJs must “evaluate whether the [claimant’s] statements are consistent with objective medical

evidence and the other evidence”).

       Plaintiff also argues that the ALJ erred in making a negative inference from her failure to

pursue therapy as recommended. When failure to comply with treatment recommendations is used

to assess a claimant’s allegations, the ALJ must investigate whether the lack of treatment is

justified and develop the record accordingly. See SSR 16-3p, 2017 WL 5180304 at *8; Shauger v.

Astrue, 675 F.3d 690, 696 (7th Cir. 2012) (“Although a history of sporadic treatment or the failure

to follow a treatment plan can undermine a claimant’s credibility, an ALJ must first explore the

claimant’s reasons for the lack of medical care before drawing a negative inference.”); Craft v.

Astrue, 539 F.3d 668, 679 (7th Cir. 2008) (“[T]he ALJ ‘must not draw any inferences’ about a

claimant’s condition from this failure unless the ALJ has explored the claimant’s explanations as

to the lack of medical care.”).

       In this case, the ALJ noted that Plaintiff “never attended therapy as recommended,” but

made no apparent inquiry or explanation as to why. There was evidence in the record of Plaintiff

foregoing testing and therapy because her insurance would not pay for it. See (AR 391, 470). The

ALJ erred by making a negative inference against Plaintiff without exploring whether she could

afford therapy. However, the Court finds that remand is not required because the ALJ’s credibility

finding is adequately supported by other reasons. Hoyt v. Colvin, 553 F. App’x 625, 628 (7th Cir.



                                                  6
   USDC IN/ND case 2:20-cv-00030-JVB document 18 filed 02/05/21 page 7 of 7


2014) (“Even if [failure to explore lack of treatment] amounts to error, it does not undercut the

ALJ’s other valid reasons for discounting Hoyt’s testimony.”). In assessing Plaintiff’s allegations

that her impairments were disabling, the ALJ noted that Plaintiff cooked, cleaned the bathroom,

washed dishes, let the dog outside, and did other chores; that two treating physicians, including

her treating neurologist, indicated that she would be capable of office work; and that despite her

claim that she had trouble using her hands, a consultative exam revealed intact grip strength and

finger manipulation. Given this evidence, the Court finds that the ALJ’s error is harmless, because

an inquiry into why Plaintiff did not seek additional therapy would not change the result. Pepper

v. Colvin, 712 F.3d 351, 367 (7th Cir. 2013) (“We will not remand a case to the ALJ for further

specification where we are convinced that the ALJ will reach the same result.”) (citing McKinzey

v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011)).

                                        CONCLUSION

       Based on the foregoing, the Court hereby DENIES the relief requested in Plaintiff’s Brief

[DE 12], and AFFIRMS the decision of the Commissioner of Social Security.

       SO ORDERED on February 5, 2021.

                                                 s/ Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                 7
